Case 2:20-cv-06107-JAK-KS Document 18 Filed 10/08/20 Page 1 of 1 Page ID #:150



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   Brenda Core,                         )      Case No.: 2:20-cv-06107-JAK-KS
                                            )
  12              Plaintiff,                )      ORDER RE PLAINTIFF’S
                                            )      REQUEST FOR DISMISSAL WITH
  13         vs.                            )      PREJUDICE OF ALL
                                            )      DEFENDANTS
  14   Balboa Square Partners LLC; and Does )
       1-10,                                )      JS-6
  15                                        )
                  Defendants.               )
  16                                        )
                                            )
  17                                        )
                                            )
  18                                        )
                                            )
  19                                        )
  20
  21         Pursuant to the Stipulation to Dismiss Case (Dkt. 17), the above-entitled
  22   action is hereby dismissed in its entirety, with prejudice, pursuant to Federal Rule
  23   of Civil Procedure 41(a)(1).
  24
  25         IT IS SO ORDERED.
  26
  27   DATED: October 8, 2020                 ___________________________________
                                              John A. Kronstadt
  28
                                              United States District Judge
